Name: Commission Regulation (EEC) No 4039/88 of 22 December 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 88 Official Journal of the European Communities No L 355/47 COMMISSION REGULATION (EEC) No 4039/88 of 22 December 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture f), as last amended by Regulation (EEC) No 3765/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 f), as last amended by Regulation (EEC) No 3944/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 23 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 197, 26 . 7. 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (*) OJ No L 330, 2. 12. 1988, p. 15. 0 OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 197, 26 . 7. 1988, p. 10 . f) OJ No L 335, 7. 12. 1988, p. 18 . ( «) OJ No L 348, 17. 12. 1988, p. 41 . O OJ No L 266, 28 . 9. 1983, p. 1 . ( I0) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 355/48 Official Journal of the European Communities 23 . 12. 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) ,  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 18,476 44,03 49,10 883,51 130,39 158,15 14,486 10,674 27 143 1 842,01 89,44 2 815,00 0,00 4 030,18 0,580 0,000 18,518 44,14 49,21 894,18 134,87 161,89 14,999 11,428 28 677 1 824,11 89,44 2 822,42 0,00 4 036,32 0,580 0,000 18,585 44,30 49,39 897,41 135,32 162,46 15,049 11,462 28 658 1 794,20 89,44 2 829,98 0,00 4 027,57 0,580 0,000 18,752 44,71 49,83 905,48 136,55 163,93 15,186 11,553 28 799 1 784,08 89,44 2 845,09 0,00 4 035,08 0,580 0,000 18,918 45,1 1 50,27 913,49 137,77 165,38 15,322 11,659 29 059 ' 1 802,69 89,44 2 871,07 0,00 4 065,45 0,580 0,000 19,161 45,94 51,17 925,23 139,60 167,53 15,526 11,730 29 084 1 742,20 89,44 2 868,81 0,00 4 048,91 23. 12. 88 Official Journal of the European Communities No L 355/49 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,080 2,500 20,976 49,94 55,71 1 003,68 149,08 180,04 16,564 12,314 31 136 2 214,01 474,98 3 200,54 470,02 4 500,20 3,080 2,500 21,018 50,04 55,83 1 014,89 153,83 183,99 17,109 13,116 32 764 2196,11 474,98 3 207,95 470,02 4 506,33 3,080 2,500 21,085 50,20 56,01 1 018,13 154,28 184,56 17,159 13,150 32 746 2 166,20 474,98 3 215,51 470,02 4 497,58 3,080 2,500 21,252 50,61 56,45 1 026,19 155,51 ' 186,03 17,296 13,241 32 886 2 156,08 474,98 3 230,62 470,02 4 505,10 3,080 2,500 21,418 51,01 56,89 1 034,21 156,73 187,49 17,432 13,346 33 146 2 174,69 474,98 3 256,61 470,02 4 535,47 3,080 2,500 21,661 51,85 57,79 1 045,94 158,56 189,63 17,635 13,418 33 172 2 114,20 474,98 3 254,34 470,02 4 518,93 No L 355/50 Official Journal of the European Communities 23 . 12. 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 5,170 0,000 24,463 58,15 64,93 1 171,52 175,54 210,75 19,508 14,676 36 825 2 779,06 797,28 3 765,16 0,00 6 887,21 6 687,86 3 712,27 6 687,86 5,170 0,000 24,841 59,04 65,93 1 199,49 183,18 217,91 20,375 15,765 39 117 2 824,36 797,28 3 823,35 0,00 6 959,93 6 758,48 3 770,46 6 758,48 5,170 0,000 24,102 57,32 63,99 1 163,81 177,28 211,28 19,718 15,210 37 717 2 636,64 797,28 3 709,91 0,00 6 791,98 6 595,39 3 657,02 6 595,39 5,170 0,000 24,438 58,13 64,88 1 180,04 179,83 214,25 20,002 15,422 38 146 ' 2 657,71 797,28 3 750,98 0,00 6 834,43 6 636,62 3 697,54 6 636,62 5,170 0,000 24,816 59,02 65,88 1 198,29 182,70 217,60 20,321 15,679 38 767 2 715,30 797,28 3 809,19 0,00 6 907,81 6 707,87 3 755,75 6 707,87 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,076470 2,345180 43,559100 7,097970 8,024800 0,777103 0,649689 1 532,73 172,84900 172,49300 134,52000 2,072590 2,340740 43,539000 7,102390 8,024850 0,776909 0,651204 1 539,62 174,44000 173,38400 134,90900 2,068990 2,337040 43,530700 7,107740 8,025940 0,777085 0,652429 1 545,31 176,08000 174,28100 135,3^200 2,065530 2,333760 43,523300 7,112530 8,027780 0,777291 0,653603 1 550,72 177,67600 175,29800 135,79800 2,065530 2,333760 43,523300 7,112530 8,027780 0,777291 0,653603 1 550,72 177,67600 175,29800 135,79800 2,054670 2,322910 43,492200 7,129370 8,033700 0,778682 0,657666 1 566,84 182,80000 177,98900 137,42300